Title: From Thomas Jefferson to Thomas Tudor Tucker, 31 October 1801
From: Jefferson, Thomas
To: Tucker, Thomas Tudor


Dear Sir
Washington Oct. 31. 1801.
I recieved a letter from you in March last which expressed a willingness to undertake the duties of an office in the General government should occasion arise. with whatever pleasure I recieved this information, and however much I was chagrined not to return an answer, yet I found myself obliged by a rigorous rule, under which it was absolutely necessary to lay myself, to pretermit that ceremony. the considerations which oblige me never to say, even to my bosom friends, that an office will, or will not be given, will readily suggest themselves to you: and to make it a justification to all, it must be acted on without exception. what is done, when the time for acting arrives, is the only answer affirmative or negative which is given. I had had my attention directed to the Mint, in the event of it’s removal here & of the consequent resignation of the incumbent. but that institution will probably be suppressed & not removed. in the mean time I am happy that another vacancy happens wherein I can propose to avail the public of your integrity & talents, in a station of higher trust & respectability. the office of Treasurer of the US. is vacant by the resignation of mr Meredith, and I now propose it to your acceptance with assurances of the great satisfaction with which I shall see the public interest placed in hands so secure, and at the same time such an addition made to the mass of talents which I am anxious to concentrate in the administration of the government. mr Meredith proposes to retire from his office about the middle of November, if his successor is ready; but has politely offered to accomodate me by a further stay if necessary. I shall be anxious to recieve an answer as early as possible. I pray you to accept assurances of my high esteem & respect.
Th: Jefferson
